                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION




JAMES M.,1                                                     No. 3:18-cv-00879-SU

                       Plaintiff,                              ORDER

       v.


COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [17] on June 19, 2019

in which she recommends that the Court affirm the Commissioner’s decision. Plaintiff filed

timely objections to the Findings and Recommendation. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).



1
  In the interest of privacy, this order uses only the first name and the initial of the last name of
the non-governmental party or parties in this case.

1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [17].

Accordingly, the decision of the Commissioner is affirmed, and this case is dismissed.

       IT IS SO ORDERED.


       DATED this 14 day of November, 2019.



                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
